The act on which this suit is founded was passed for the security of creditors, to enable them to arrest their debtors who were about to remove by enforcing them to give a public and general notice of such intention a sufficient time before the removal. But the debtor might neglect this, and depart in silence and secrecy, leaving his creditor wholly remediless; and it, therefore, seemed expedient that those who had enabled him to do so should become responsible to his creditors, who were thus deprived of their claims by his agency and assistance. The act, therefore, makes it the interest of the person removing to look to this general notice having been given by subjecting him to the debts if it has been omitted; and any one acquainted with the act, who was applied to to effect the removal of a debtor, would naturally inquire whether, by so doing, he was aiding him in escaping from his creditor, and evading the process of the law. The law ought, therefore, to receive such a construction as best comports with the justice of the case, and the evident purpose of the Legislature, instead of a strict one for the sake of making one man pay the debts of another, when, in reality, the creditor is placed in no worse situation by his conduct. If a creditor has received distinct and personal notice of the intended removal, the object of the law is accomplished; and here that notice was not only given, but the plaintiff declared his acquiescence in the propriety of the step, and said he had no objection if he were made safe. At this time he might have arrested Craig, for the bond was then due. A few days afterwards he knew that Craig was in the act of removing his effects, but took no steps to impede him. It is then evident that the plaintiff had timely notice, and quite as full and satisfactory as if advertisements had been exhibited in three public places in the *Page 43 
county. This view of the act of Assembly is in conformity with a decision recently made in this Court, in which it was held that, although the debtor had not procured a certificate from the justice, yet the fact of the advertisement being made might be proved on the trial. Without giving an opinion on the other point made in the case,       (50) I think there ought to be a new trial.
HALL and HENDERSON, JJ., concurred.
PER CURIAM.                                             New trial.